Citation Nr: 9905617	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty from July 1934 to June 
1959, was a prisoner of war (POW) of the Japanese Government 
from May 1942 to August 1945.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  
The veteran's original claim for beriberi heart disease was 
received in October 1992 and first denied by RO in a June 
1993 rating action, on the basis, essentially, that he did 
not have beriberi heart disease.  He filed a timely notice of 
disagreement and had a personal hearing on his appeal before 
a hearing officer at the RO in February 1994.  The applicable 
regulation for presumptive service connection for beriberi 
heart disease developing in former POW's was clarified and 
expanded in July 1994 to include ischemic heart disease if a 
former POW experienced localized edema during his captivity.  
Following the RO's continued denial in light of the amended 
criteria, the Board remanded the case in March 1996 for 
additional medical evidence and for a VA cardiovascular 
rating examination, to include an opinion as to whether the 
veteran's beriberi during POW internment resulted in any 
current heart disease.  The case was remanded again in 
December 1996 for the any additional pertinent medical 
records and another cardiovascular examination to and 
opinion.  The purpose of the remand having been met, the case 
has been appropriately returned to the Board for further 
appellate review.  


FINDING OF FACT

The veteran is a former POW who reportedly had beriberi and 
experienced lower extremity edema during captivity; however, 
there is no competent evidence that he has beriberi heart 
disease, to include ischemic heart disease, coronary artery 
disease, coronary heart disease and/or arteriosclerotic heart 
disease.  


CONCLUSION OF LAW

The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show, on a repatriation 
examination in September 1945, that his heart was not 
enlarged.  There were regular rhythm, normal sounds and no 
murmur.  The arteries were normal and pulse was full and 
regular.  During a more complete repatriation work-up at a 
hospital later in September 1945, it was noted that the 
veteran had had beriberi while he was a POW.  Chest X-ray 
revealed some widening of the mediastinum, especially to the 
right, at the level of the right hilum.  It was recorded that 
whether or not this was a result of a dilated aorta could not 
be determined on that study.  Additional fluoroscopic and 
lateral and oblique studies showed moderate increased 
dimension of the ascending aorta.  The conclusion from an 
electrocardiographic study reportedly was expressed as no 
significant findings.  A cardiac consultation showed that he 
denied all cardiac symptoms.  Again, it was shown that the 
heart was not enlarged and had regular rhythm and rate, clear 
sounds, and no murmurs.  The extremities showed no edema.  
Repeated fluoroscopy showed that the heart was at the upper 
limits in size with a normal contour.  The great vessel 
shadow was slightly widened both to the right and to the 
left.  There were normal pulsations but possibly diminished 
along the lower right border and no showing of increase in 
the size of the aorta on oblique views.  It was concluded 
that, while the results of the examination were not 
considered definitive, they suggested that the slight 
widening of the mediastinum shadow was due to enlarged glands 
at the right lung.  A lateral X-ray of the heart was 
suggested to rule out the possibility of aneurysm.  The 
question of an enlarged aorta or enlarged mediastinal glands 
was termed controversial.  In October 1945, after extensive 
heart studies, a cardiologist reportedly had been unable to 
find any cardiac disease.  Fluoroscopic studies reportedly 
showed moderate increased dimension of the ascending aorta 
and "the aneurysmal dilatation" was seen.  The significance 
and etiology of that finding were unknown and there 
reportedly was no other evidence of disease.  He was termed 
healthy, gaining weight and anxious for leave.  

A chest X-ray in January 1946 showed the previously described 
widening of the aorta with no other positive findings.  
Findings in June 1946 showed that the heart and blood vessels 
were normal.  A photofluorographic examination of the chest 
in March 1948 was termed essentially negative.  Chest X-ray 
in June 1950 was negative and the physical findings showed 
normal heart and blood vessels.  Physical examinations and 
chest X-rays during the period from February 1952 to November 
1958 were termed normal/negative.  The veteran was 
hospitalized for a pre-retirement physical examination in 
January 1959.  It was noted that he had had dry beriberi 
during POW internment.  He was described as well developed, 
well nourished and in no distress.  Funduscopic examination 
showed slight arteriolar narrowing with an arteriovenous 
ratio of 1 to 2 without arteriovenous nicking, exudates or 
hemorrhages.  A chest X-ray was negative.  He was 
asymptomatic and afebrile throughout his hospital stay.  The 
pertinent examination showed that the heart was clinically 
normal.  A service department physical examination in January 
1964 showed that the heart was clinically normal and chest X-
ray was negative.  

On a VA examination in March 1983, the veteran stated that he 
had had both wet and dry beriberi during his POW internment.  
He denied orthopnea, paroxysmal nocturnal dyspnea, chest 
pain, peripheral edema and claudication.  Seated, his pulse 
was 60.  The point of maximal cardiac impulse was not 
palpable.  No carotid bruits were noted.  No cardiac thrills 
or murmurs were found.  There was regular sinus rhythm.  A2 
was greater than P2.  Respirations were 16.  Chest X-ray 
showed no evidence of active cardiac disease.  
Electrocardiogram showed sinus bradycardia.  Blood pressure 
was taken and there was a diagnosis of hypertension.  No 
other cardiovascular diagnosis was entered.  

On a VA former POW medical history form dated in November 
1983, the veteran stated that he had had beriberi, rapid 
heart beats, skipped or missed heart beats, swollen joints, 
and swollen legs/feet while he was a POW.  On a former POW 
examination in January 1994, he indicated that he had been 
treated for hypertension since 1963 with no prior knowledge 
of it and had experienced lower extremity edema.  During VA 
hospitalization in November 1984, his history of beriberi 
when he was a POW was recorded.  Pulse was 60.  Fundi 
revealed an arteriovenous ratio of 1 to 1.5 with no lesion 
seen and normal vessels.  There was a normal vascular 
examination of the chest.  The heart had a point of maximum 
impulse in the fifth interspace in the midclavicular line.  
No heaves, thrust or murmur was detected.  A chest X-ray 
showed that the heart size was in the upper limits of normal 
without pulmonary congestion or evidence of infiltrate or 
effusion.  An electrocardiogram revealed sinus bradycardia 
rate of 54 with possible infraventricular conduction defect.  
Otherwise, the electrocardiographic findings were termed 
normal.  In reference to a cardiovascular stress test, it was 
indicated on the summary report that the veteran achieved 
stage II or 7.7 minutes, total exercise time.  He reportedly 
had had a normal blood pressure with exercise induced 
ventricular arrhythmias and exercise induced atrial 
arrhythmias, otherwise unspecified.  A Holter monitor was 
ordered.  The diagnoses included "ischemic heart disease 
apparently coronary atherosclerosis with insufficiency with 
exercise induced to atrial and multifocal premature 
ventricular contractions, stable angina."  

VA outpatient treatment records show, in April 1985, 
essentially the same diagnosis of heart disease.  A Holter 
monitor study reportedly had shown the veteran to be 
asymptomatic.  Chest X-ray in August 1985 showed tortuosity 
of the thoracic aorta with the heart left ventricular in 
configuration, but probably within normal limits as to size.  
Virtually the same diagnosis of heart disease (as in November 
1984) was repeated on subsequent clinical records, with the 
veteran continuing to be asymptomatic, in 1985 and 1986. In 
August 1993, an apparent history of "ischemic heart 
disease" was recorded, with no related findings or any 
relevant assessment.  

The veteran had a personal hearing before a hearing officer 
at the RO in February 1994.  He testified that he had been a 
Japanese POW for over 40 months, having been captured in the 
Philippines.  Transcript (T.) at page 1 (1).  He was taken to 
Japan, where he was liberated after having been interned in 
several labor camps.  He recalled a POW diet of mostly soup 
and rice.  When liberated, he weighed about 100 pounds.  T. 
at 2.  His normal weight had been 165 pounds.  He recounted 
having suffered swollen feet and legs as a POW.  T. at 3.  He 
recalled he was found to have an enlarged heart after he was 
repatriated.  He recalled that he had a heavy heart beat.  He 
testified that a stress test had had to be stopped when his 
pulse rate increased.  He indicated that his anti-
hypertensive medication had slowed his heart rate.  T. at 4.  
He testified that he became tired quickly when he was doing 
something and had to take it easy.  He stated that he did not 
really have any chest pain.  He described his symptoms of 
beriberi while he was a POW as dry beriberi but with swelling 
that had continued in his lower extremities.  T. at 5.  

On a VA examination in March 1994, blood pressure was 132/72 
(treated) with pulse at 76 and regular.  Carotic pulses were 
normal.  No jugular venous pressure increase was noted.  The 
heart was described as having regular rhythm without murmurs.  
No S3 or S4 was heard.  There were occasional premature beats 
heard.  Peripheral pulses were within normal limits.  Chest 
X-ray showed that the heart was normal with a senescent 
aorta.  Electrocardiogram showed sinus bradycardia with no 
other abnormality.  Hypertension, treated and controlled, was 
diagnosed.  

Later in March 1994, a VA physician who had not examined the 
veteran reported that the veteran had suffered beriberi while 
he was a POW and had congestive heart failure or coronary 
cardiovascular disease from beriberi.  This physician was 
shown to specialize in internal medicine and to be an Ex-POW 
physician.  

A VA exercise tolerance test (ETT) in June 1994 showed no 
abnormalities.  This was a presurgical evaluation.  The 
exercise induced symptoms included fatigue and dyspnea.  
There were no arrhythmias.  There were no ST segment or J 
point changes.  There were no significant T wave changes.  
The exercise test was termed probably negative.  Exercise 
tolerance was primarily limited by fatigue and was near 
normal.  The veteran's Veterans Affairs Prognostic Score 
(VAPS) was -5, resulting in a calculated annual 
cardiovascular mortality of 2 percent.  This score considered 
the presence or absence of digoxin therapy, history of 
congestive heart failure, and, on exercise, the amount of ST 
segment depression, the systolic blood pressure response, and 
the metabolic equivalent (MET) level achieved.  

VA outpatient treatment records show that in January 1996 the 
veteran's heart had a regular rhythm with a pulse of 65.  In 
March 1996, it was recorded that he carried a 3 to 11 percent 
risk of cardiac complication from surgery recommended for 
kidney cancer.  This was termed a low risk.  Hypertension was 
stable on medication.  Later in March 1996, chest X-ray was 
termed negative.  

VA electrocardiogram in June 1996 showed normal sinus rhythm.  
A chest X-ray showed no change since March 1996.  

On a VA examination in July 1996, the veteran's medical 
history included dry beriberi.  He had no complaints of chest 
pain, shortness of breath or paroxysmal nocturnal dyspnea.  
The objective findings included a normal heart examination.  
Blood pressure was 120/70.  The electrocardiogram was 
referred to as showing normal sinus rhythm.  The chest X-ray 
was termed normal.  A stress test after the electrocardiogram 
was not indicated.  The electrocardiogram and chest X-ray 
were interpreted as showing no overt signs of heart disease.  
The diagnosis was normotensive male with normal 
electrocardiogram and cardiac examination.  The examiner 
specified that the veteran did not have heart disease with no 
chest pain and no overt evidence of coronary heart disease.  
It was indicated as a matter of course that he was in the age 
group with a high probability of coronary heart disease and 
that it was likely that he did have atherosclerotic disease, 
albeit asymptomatic.  He reportedly did not have beriberi 
heart disease.  He had no signs or symptoms of active wet 
beriberi and it was not possible to state whether or not he 
had had wet beriberi 51 years previously.  It was again 
specified that the electrocardiogram, chest X-ray, cardiac 
examination and history showed no overt or obvious heart 
disease.  It could not be stated that the veteran had either 
wet or dry beriberi because the evidence from 51 years 
previously was sparse.  He reportedly had peripheral 
neuropathy from the medical records and this likely reflected 
dry beriberi.  There reportedly was no link between dry 
beriberi and heart disease.  

On a VA examination later in July 1996 by another physician, 
the veteran denied chest pain, history of arrhythmias or 
congestive heart failure, shortness of breath, and discomfort 
walking.  There reportedly was no documentation that he had 
wet beriberi during active service.  He stated that the 
physician who wrote the March 1994 report of his having heart 
disease due to beriberi had never examined him.  He was able 
to sit and lie supine without difficulty.  He did not like 
sleeping with pillows.  He felt that his life was not 
impacted by any problem that there might be with his heart.  
The physical examination showed that blood pressure was 
132/72 with pulse of 59.  His heart had a regular rate and 
rhythm.  No rubs could be appreciated.  The point of maximum 
impulse was in the left 5th intercostal space. No ventricular 
heaves could be appreciated.  No unusual carotid pulse waves 
were shown.  The extremities showed no evidence of edema.  He 
was able to lie supine without any difficulty.  Jugular 
venous distention was approximately 9 centimeters at 15 
degrees.  

The examiner noted that the veteran had denied any history 
that would have been consistent with wet beriberi, congestive 
heart failure, or bilateral lower extremity edema.  He 
symptomatically denied any discomfort when he walked.  He had 
no symptoms consistent with congestive heart failure.  He 
complained of no edema.  He could lie supine without any 
difficulty.  The classic description of so-called wet 
beriberi reportedly involved right heart failure and 
hyperkinetic circulation, flushing of the skin with 
vasodilatation and, if bad enough, shock and syncope.  He 
gave no history of history of those symptoms.  An 
electrocardiogram usually showed low voltage, nonspecific ST-
T changes and prolonged QT interval.  There was no mention of 
his having any remarkable electrocardiogram changes on review 
of the records.  Conduction disturbances and arrhythmias 
were, in fact, described as uncommon.  The heart was markedly 
dilated in a person suffering from beriberi heart disease, 
especially the right ventricle.  There was no indication in 
the chart that he ever had documented cardiomegaly.  He 
denied ever having had an echocardiogram.  The clinical 
diagnosis of beriberi was remarkable for cardiomegaly, edema, 
and peripheral neuritis.  He did have a history of peripheral 
nerve changes, thought to be secondary to vitamin deficiency.  
There was no documented cardiomegaly or history of symmetric 
edema that could be consistent with heart failure, namely, 
right heart failure.  He offered no real cardiac complaints 
and the examination was unremarkable for any type of cardiac 
pathology.  

VA outpatient treatment records show, in August 1996, that 
the veteran had no chest pain and his heart was regular. 

On a VA examination in January 1998, the veteran denied chest 
pain, shortness of breath, paroxysmal nocturnal dyspnea, 
orthopnea or palpitations.  He did complain of right leg 
swelling and a little swelling of the left leg and ankle.  
There was no history of myocardial infarction, coronary 
artery bypass graft or heart catheterization.  Blood pressure 
was 160/80.  Pulse was 60.  There was no jugular vein 
distention.  The chest was clear to percussion and 
auscultation.  There was regular rate and rhythm of the heart 
sounds S1 and S2.  No rub, murmur, gallop or thrill was 
found.  An electrocardiogram showed normal sinus rhythm.  The 
June 1996 chest X-ray was interpreted as showing no 
cardiomegaly.  The heart was normal in size without 
pericardial adhesions.  Cholesterol levels were normal.  
There was no dyspnea on exertion or angina.  There was no 
history of acute cardiac history.  Neither rheumatic heart 
disease nor arteriosclerotic heart disease was present.  
Hypertension reportedly did not affect his daily activities, 
if kept controlled.  It was stated that uncontrolled 
hypertension could cause problems but his was controlled on 
medication.  The assessment indicates that the veteran did 
not have any sign or symptom of heat disease except that he 
did have a cardiac risk factor of hypertension which was 
controlled on medication.  The examiner stated that the 
veteran did not have a diagnosis of ischemic heart disease.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995). It is required that 
the former POW submit a well-grounded claim. Yabut v. Brown, 
6 Vet. App. 79 (1993); Pena v. Brown, 5 Vet. App. 279 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.




Service connection may be granted where the evidence shows 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  There are some 
disabilities, including cardiovascular disease, where service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 and 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  When a 
disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (1998).

Prior to amendment in July 1994, 38 C.F.R. § 3.309(c) 
provided that where a veteran was a former prisoner of war 
and was detained or interned for not less than 30 days and 
beriberi heart disease becomes manifest to a degree of 10 
percent anytime after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As 
amended, this regulation now includes the following: "NOTE: 
For purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who experienced localized edema during captivity."  See 38 
C.F.R. §§ 3.307(a)(5), 3.309(c).  The regulatory amendment 
was published July 12, 1994, effective retroactive to August 
24, 1993.  

Under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(c) it is provided 
that a former prisoner of war who was interned or detained 
for at least 30 days, such as the veteran, is entitled to 
service connection for beriberi, beriberi heart disease, or 
ischemic heart disease when there was localized edema during 
captivity, if manifest to a degree of 10 percent or more at 
any time after discharge.  In an interpretive letter dated 
May 24, 1996, from the Director of VA Compensation and 
Pension Service to the Directors of VA Regional Offices, it 
was noted that ischemic heart disease is another term for 
coronary artery disease, coronary heart disease and 
arteriosclerotic heart disease.  

of of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Id at 507; see Collette v. Brown, 82 F.3d 389 
(1996).

Analysis

The service medical records show that the veteran was a POW 
of the Japanese government for more than three years and that 
he contracted beriberi during his internment; however, it is 
not clear whether he had had wet, dry, or both wet and dry, 
beriberi.  He has shown no residual of wet beriberi, however.  
The exhaustive repatriation clinical records, to include a 
cardiac consultation by a cardiologist, confirm the presence 
of a moderate increase in the dimension of the ascending 
aorta, which was termed an aneurysmal dilatation, but 
specifically ruled out the presence of any cardiac disease.  
Even this dilatation has not been confirmed on multiple 
clinical evaluations since June 1946.  The veteran's pre-
retirement physical examination was likewise very detailed 
and complete.  Again, the heart was clinically normal without 
any abnormality by X-ray.  While on the VA examination in 
March 1983 he stated that he had had both wet and dry 
beriberi, this was not medically confirmed, and he is not 
competent to provide a diagnosis as to the type of beriberi 
he had during POW internment.  See Espiritu.  The March 1983 
examination was negative for any cardiac disease although 
sinus bradycardia was shown by electrocardiogram.  

The November 1984 VA hospital report provides evidence of any 
organic heart disease.  The diagnosis, later repeated, was 
"ischemic heart disease apparently coronary atherosclerosis 
with insufficiency with exercise induced to atrial and 
multifocal premature ventricular contractions, stable 
angina." The abnormalities shown at that time were sinus 
bradycardia by electrocardiogram and the summary description 
of exercise-induced heart rate irregularities.  A Holter 
monitor that was recommended at that time was later done 
showed the veteran to be asymptomatic.  The later repeated 
diagnosis was never associated with supporting 
symptomatology.  

The VA heart examinations and other studies in March 1994, 
June 1994, January 1996, March 1996, June 1996, July 1996, 
August 1966 and January 1998 consistently and repeatedly 
demonstrate the absence of any heart disease.  This was 
proven by the physical evidence and medical opinion over and 
again.  It was confirmed by ETT, chest X-ray and 
electrocardiogram.  The one opinion that facially supported 
the November 1984 diagnosis of heart disease, presented by a 
VA physician in March 1994, was not based on any examination 
conducted by the physician, because he did not conduct one.  
In summary, on the basis of the current record, the competent 
evidence shows that the veteran does not have beriberi heart 
disease, to include ischemic heart disease, coronary artery 
disease, coronary heart disease or arteriosclerotic heart 
disease.  The current physical evidence, as interpreted and 
analyzed by medical experts in the field, unquestionably and 
with certainty establishes the absence of any heart disease 
in this veteran.  Accordingly, lacking evidence of a current 
disability, the Board can only conclude that the claim is not 
well grounded.  See Caluza.  

The Board has disposed of this claim on a ground different 
from that of the RO, that is, whether the claim is well 
grounded rather than whether the veteran is entitled to 
prevail on the merits.  However, he has not been prejudiced 
by the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Court has held that there is some duty to assist a 
claimant in the completion of the application for benefits 
under 38 U.S.C.A. § 5103 (West 1991 & Supp. 1997) even where 
the claim appears to be not well- grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 8 Vet. 
App. 69 (1995), as modified in this context by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), wherein the Court found a duty 
to further assist in the development of the evidence when a 
claimant had reported the existence of evidence which could 
serve to render a claim well-grounded.  In the instant case, 
however, the veteran has not identified any medical 
evidence that has not been submitted or obtained which would 
support a well-
grounded claim.  Thus, the VA has satisfied its duty to 
inform under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).  

If the veteran were to provide medical evidence the he 
currently has compensably disabling ischemic heart disease, 
his claim would be well grounded.


ORDER

The veteran not having submitted a well grounded claim, 
service connection for heart disease is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

